DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      CHASE PATRICK GRIBBIN,
                             Appellant,

                                      v.

 STATE OF FLORIDA DEPARTMENT OF REVENUE, CHILD SUPPORT
            PROGRAM and MELANEY NICOLE LEXA,
                        Appellees.

                              No. 4D21-2194

                              [March 24, 2022]

   Appeal from the State of Florida Department of Revenue; L.T. Case No.
50-2021-AS-700203-XXXX-MB.

  Dodger L. Arp and Nora Bailey of The Law Offices of Dodger Arp, P.A.,
West Palm Beach, for appellant.

   Ashley Moody, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General, Tallahassee, for appellee State of Florida
Department of Revenue.

PER CURIAM.

   Affirmed.

GROSS, MAY and CIKLIN, JJ., concur.

                          *           *          *

   Not final until disposition of timely filed motion for rehearing.